Exhibit 10.1

AMENDMENT AGREEMENT

This Amendment Agreement (this “Agreement”) is entered into as of September 21,
2015, by and between Great Basin Scientific, Inc., a Delaware corporation (the
“Company”), and the investor signatory hereto (the “Investor”) with reference to
the following facts:

A. On February 25, 2015, the Company, in connection with a public offering of
units of the Company, entered into an underwriting agreement (the “Underwriting
Agreement”) with Dawson James Securities, Inc., as representative of the several
underwriters, and amended the Underwriting Agreement on February 27, 2015.
Pursuant to the Underwriting Agreement, as amended, the Company sold
approximately 2,724,000 units, with each unit consisting of one share of Series
E Convertible Preferred Stock and eight Series C Warrants, as amended (the
“Series C Warrants”). Capitalized terms not defined herein shall have the
meaning as set forth in the Series C Warrants.

B. The Investor currently holds such aggregate number of Series C Warrants , as
specified on the signature page of such Investor (collectively, the “Investor
Warrants”).

C. Each of the Company and the Investor desires to amend the Investor Warrants
as provided herein.

D. In compliance with Section 9 of the Series C Warrants, this Agreement shall
only be effective upon the execution and delivery of this Agreement and
agreements in form and substance identical to this Agreement (the “Other
Agreements”, and together with this Agreement, the “Agreements”) by other
holders of Series C Warrants (each, an “Other Holder”) which, together with the
Investor, represent holders of Series C Warrants then exercisable for an
aggregate number of shares of Common Stock equal to at least 66.7% of the number
of shares of Common Stock issuable upon exercise of all Series C Warrants
outstanding as of such time of determination (disregarding all limitations on
exercise set forth in the Series C Warrants) (such time, the “Effective Time”).

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Series C Warrants. As of the Effective Time, each of the Series
C Warrants shall be amended by adding the following as a new Section 1(h)

(h) Authorized Share Failure Standstill and Allocations. Notwithstanding
anything herein to the contrary, (a) in the event that the Company receives an
exercise notice during the Standstill Period (as defined below) from more than
one holder of Purchased Warrants for the same exercise date and the Company can
exercise some, but not all, of such portions of such Purchased Warrants
submitted for exercise on such date, the Company, subject to any limitations on
exercise set forth in such Purchased Warrants applicable to such holders, shall
exercise from each holder of Purchased



--------------------------------------------------------------------------------

Warrants electing to have Purchased Warrants exercised on such date, a pro rata
amount of such holder’s portion of its Purchased Warrants submitted for exercise
based on the number of Purchased Warrants submitted for exercise on such date by
such holder relative to the aggregate number of all Purchased Warrants submitted
for exercise on such date (with the exercise notice for such unexercised portion
of Purchased Warrants (the “Exercise Failure Warrants”) automatically deemed
cancelled and null and void, ab initio) upon written notice given to such
exercising holder of such Purchased Warrants immediately following the earlier
of (i) the submission of an Exercise Notice where some or all of the Warrant
Shares thereon would be Exercise Failure Warrants (if such determination can be
made at such time and prior to the end of such date) and (ii) the end of such
date if such determination can only be made after the end of such date, and
(b) commencing upon the first time that an Authorized Share Failure shall occur
and ending upon the earlier of (x) the time such Authorized Share Failure is
cured and (y) 9:30 AM Eastern Time on the 90th calendar day after the date of
commencement of such Authorized Share Failure (such period, the “Standstill
Period”), no holder of Purchased Warrants shall have any right to exercise any
Purchased Warrants and any Exercise Notice delivered with respect thereto shall
be null and void, ab initio. For the avoidance of doubt, the Company shall have
no obligation to pay any cash amount under any Purchased Warrants pursuant to
any election of any holder of Purchased Warrants to exercise any Purchased
Warrants during the Standstill Period or with respect to any Exercise Failure
Warrants; provided, that the foregoing limitations on exercise and cash payment
shall not apply to any exercise notice delivered to the Company at any time
after the end of the Standstill Period or during any subsequent Authorized Share
Failure.

2. Acknowledgement; Reaffirmation of Obligations. The Company hereby confirms
and agrees that (i) except with respect to the Amendments set forth in Section 1
above as of the Effective Time, the Purchased Warrants shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, and
(ii) the execution, delivery and effectiveness of this Agreement shall not
operate as an amendment of any right, power or remedy of the Investor.

3. Fees, Expenses, Taxes. Each party to this Agreement shall bear its own
expenses in connection with the transactions contemplated hereby.

4. Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York City time, on September 21, 2015, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by this Agreement in the form required by the Securities Exchange Act of 1934,
as amended and attaching a copy of the form of this Agreement as an exhibit to
such Current Report on Form 8-K (including all attachments, schedules and
exhibits thereto, the “Amendment 8-K Filing”). In addition, as soon as
commercially practicable after the occurrence of the initial Authorized Share
Failure, but in no event later than 9:30 AM on the Business Day immediately
following the date of occurrence of

 

- 2 -



--------------------------------------------------------------------------------

such Authorized Share Failure, the Company shall publicly disclose such fact in
a Current Report on Form 8-K (the “Authorized Share 8-K Filing”, and together
with the Amendment 8-K Filing, each an “8-K Filing”). From and after the filing
of each 8-K Filing with the Securities and Exchange Commission, the Investor
shall not be in possession of any material, nonpublic information received from
the Company, any of its Subsidiaries or any of their respective officers,
directors, affiliates, employees or agents, that is not disclosed in such 8-K
Filing. In addition, effective upon the filing of each 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Investor or any of its affiliates,
on the other hand, shall terminate. The Company shall not, and shall cause each
of its Subsidiaries and its and each of their respective officers, directors,
affiliates, employees and agents, not to, provide the Investor with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the date hereof without the express prior written consent of the
Investor. To the extent that the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates employees or agents delivers
any material, non-public information to the Investor without the Investor’s
consent, the Company hereby covenants and agrees that the Investors shall not
have any duty of confidentiality to the Company, any of its Subsidiaries or any
of their respective officers, directors, affiliates, employees or agents with
respect to, or a duty to the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents not to trade on
the basis of, such material, non-public information. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.

5. Representations and Warranties.

(a) The Investor represents and warrants to the Company with respect to only
itself that, as of the date hereof and as of the Effective Date:

(i) Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement.

(ii) Accredited Investor. The Investor is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D.

(iii) Ownership of Investor Warrants. The Investor owns and holds, both
beneficially and of record, the entire right, title, and interest in and to the
Investor Warrants free and clear of all Encumbrances (as defined below). The
Investor has full power and authority to transfer and dispose of the Investor
Warrants to the Company free and clear of any Encumbrance. There is no
outstanding vote, plan, pending proposal, or other right of any person to
acquire all or any of the Investor Warrants. As used herein, “Encumbrances”
shall mean any security or other property interest or right, claim, lien,
pledge, option, charge, security interest, contingent or conditional sale, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and

 

- 3 -



--------------------------------------------------------------------------------

including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future other than encumbrances by one or more brokers of
the Investor and encumbrances under federal or state securities laws.

(iv) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and constitutes the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(v) No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby will not (I) result in a violation of the organizational
documents of the Investor, (II) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (III) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clauses (II) and (III) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.

(b) The Company represents and warrants to the Investor that, as of the date
hereof and as of the Effective Date:

(i) Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.

(ii) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform their obligations under this Agreement.
The execution and delivery of this Agreement by the Company, and the
consummation by the Company of the transactions contemplated hereby has been
duly authorized by the Company’s board of directors and no further filing,
consent or authorization is required by the Company, its board of directors,
shareholders or other governing body. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.

 

- 4 -



--------------------------------------------------------------------------------

(iii) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not (I) result in a violation of the organizational documents of the
Company or any share capital of the Company, (II) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (III) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the Nasdaq Capital Market and including all applicable federal
laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (II) or (III)
above, to the extent that such violations could not reasonably be expected to
have a material adverse effect on the business, properties, assets, liabilities,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform any of its obligations hereunder.

(iv) Consents. Neither the Company nor any of its subsidiaries (the
“Subsidiaries”) is required to obtain any consent from, authorization or order
of, or make any filing or registration with any Governmental Entity (as defined
below) or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated hereby. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof (or in the case of filings, will be made timely after the date hereof),
and neither the Company nor any of its Subsidiaries are aware of any facts or
circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registrations, applications or filings
contemplated hereby. “Governmental Entity” means any nation, state, county,
city, town, village, district, or other political jurisdiction of any nature,
federal, state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.

6. Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement are several and not joint with the obligations
of any Other Holder, and the Investor shall not be responsible in any way for
the performance of the obligations of any Other Holder under any Other
Agreement. Nothing contained herein or in any Other Agreement, and no action
taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and Other Holders as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investor and Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated

 

- 5 -



--------------------------------------------------------------------------------

by this Agreement or any Other Agreement and the Company acknowledges that the
Holders are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement or any Other Agreement. The
Company and the Investor confirm that the Investor has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or, any Other Agreement, and it shall not
be necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose.

7. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

8. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

9. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

10. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

11. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

12. Amendments. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Investor.

 

- 6 -



--------------------------------------------------------------------------------

13. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

14. Notice. Whenever notice is required to be given under this Agreement, unless
otherwise provided herein, such notice shall be given to such address as set
forth on the signature page of such party.

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

16. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS CONSENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

17. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms or conditions offered to any Person pursuant to any Other Agreement is
more favorable to such Person than those of the Investor and this Agreement.
Upon any breach of this Section 17, the Investor shall automatically receive the
benefit of the more favorable terms and/or conditions (unless waived in writing
by the Investor).

[Signature Pages Follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

THE INVESTOR:

 

By:  

 

  Name:   Title:

 

Address for Notices:  

 

 

 

Aggregate number of Series C Warrants held by the Investor (without regard to
any limitation on exercise set forth therein):

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

THE COMPANY: GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name:   Title:

 

Address for Notices: Great Basin Scientific, Inc. 2441 South 3850 West Salt Lake
City, UT 84120 Attention:   Chief Executive Officer Facsimile:   (801) 990-1051
E-Mail:   rashton@gbscience.com jrona@gbscience.com